DETAILED ACTION
Applicant's amendment, filed 30 March 2021, is acknowledged.  Claims 4, 5, 9-21, 23-27, 29-35, 38-41, 43, and 52 have been cancelled.  Claims 1, 8, 28, and 44 have been amended.  Claims 53-76 have been added.  Claims 1-3, 6-8, 22, 28, 36, 37, 42, 44-51, and 53-76 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 30 March 2021 has been considered.  An initialed copy of the IDS accompanies this Notice. 

Specification
The Substitute Specification filed 30 March 2021 is acknowledged and has been entered. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and provision of a substitute specification obviated the previous objections and rejections of record.  Claims 1-3, 6-8, 22, 28, 36, 37, 42, 44-51, and 53-76 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H ROARK/Primary Examiner, Art Unit 1643